Citation Nr: 1509582	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  13-03 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to November 18, 2011, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Lauren Murphy, Agent


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from December 1966 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded TDIU effective November 18, 2011.  


FINDING OF FACT

The Veteran was employed full time in substantially gainful employment until November 18, 2011.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU prior to November 18, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's earlier effective date claim for the award of TDIU arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once entitlement to the benefit has been awarded, the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Notwithstanding, the Veteran was sent a letter in March 2014 that provided information as to what evidence was required to substantiate the claim of TDIU and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's records of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Generally, the effective date of an award of compensation benefits based on an original claim will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (2014).

VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

In this case, the AOJ has assigned the award of TDIU effective from November 18, 2011, which corresponds with the Veteran's last date of employment.  

The Veteran submitted an application for TDIU, VA Form 21-8940, dated in May 2012, in which he indicated that he was unable to work due to his PTSD, heart disease, diabetes and neuropathy disabilities.  He further indicated that his disabilities began affecting full-time employment in "approximately 2009," though he reported his last date of full-time work on "Nov 18 2011," which was also the date he indicated that he became too disabled to work.  Furthermore, the Veteran indicated being employed with the United States Postal Service (USPS) from December 2001 to November 2011 in maintenance at 40 hours a week.  He stated on the form, "I could no longer effectively carry out my duties as a custodian for the Postal Service-too much pain on my arms and legs.  My diabetes, blood pressure all working against me."  He reported the wages that he earned in 2011.

The AOJ awarded the Veteran's TDIU effective from November 18, 2011.  However, in the August 2012 notice of disagreement, the Veteran's representative asserted as follows:  "At the time of the October 19, 2006 claim for benefits, the Veteran was unemployed due to his service-connected disabilities and met the eligibility criteria for Individual Unemployability benefits."  The Veteran's representative specified why the Veteran met the schedular criteria as of that date, indicated that the "Veteran was unemployed at the time of examination," and noted that a sympathetic reading of that claim would involve an implied TDIU claim that was raised but never adjudicated.

Finally, in the Veteran's February 2013 substantive appeal, VA Form 9, the Veteran argued as follows:

On Oct. 2006 no one advised me to file for unemployability, it was said to me that I would be able to apply after retirement, which made sense at the time.  If I would had known then that I should have applied at the time I would had done so, and stopped working then.  There where [sic] instances while working at the Post Office that I would have to go home early or not come in at all because I just could not deal with it, and some of my other disabilities prevented it.  Since at that time I was not aware that I should have applied for unemployability, I continued to work as much as I could, after all my family had to be taken care off [sic] and fed.  

Review of the Veteran's VA examinations and treatment records indicates that in an October 2008 VA PTSD examination, the Veteran was noted as working as a correctional officer before losing his job in 2000 as a result of his heart disease; "[a]s a consequence, since approximately 2001, the Veteran has been working for the [USPS] as a maintenance worker.  He works on a full-time basis and has been employed for the past 7 years in that capacity."  The Board notes that this employment history is confirmed by August 2005 VA diabetes and psychiatric examinations, as well as in a January 2007 VA peripheral nerve examination.

Moreover, VA treatment records demonstrate a wealth of evidence from 2008 through 2010 that the Veteran was employed, including asking for excuse letters to present to his employer, having to reschedule appointments as a result of his work schedule, stating that he would follow-up with his employer for treatment for a burn in April 2010, indicating that he was stressed at work during several mental health treatment sessions, or otherwise reporting that he was employed by the Postal Service throughout those records.  

The Veteran's private treatment records from Dr. E.V. are likewise rife with letters from Dr. E.V. for the Veteran's employer indicating that the Veteran was to be excused from work, specifically including February 22, 2010, October 27, 2010, December 3, 2010, August 10, 2011, August 19, 2011, and September 30, 2011 letters.  The Veteran's private treatment records also indicate that on November 15, 2011, the Veteran reported to Tenafly Eye Associates that his employer was the "U.S. Postal Service" and he worked as a maintenance mechanic.

Based on the foregoing evidence, an effective date prior to November 18, 2011 for the award of TDIU must be denied.  That date is the first evidence of record which indicates that the Veteran was precluded from obtaining and maintaining substantially gainful employment as a result of his service-connected disabilities; prior to that date, the Veteran is shown to be employed as a maintenance mechanic/custodian with the United States Postal Service on a full-time basis since 2001.  The evidence of record as documented above, particularly the Veteran's own statements on his May 2012 VA Form 21-8940, demonstrate the above findings.  Moreover, his wages for his last year of work were significant, an indication that he was employed at a substantially gainful occupation.

Insofar as the Veteran's representative asserted that the Veteran was unemployed since the October 19, 2006 claim, the Board finds that this assertion is inaccurate, in light of the wealth of evidence that is contradictory to that assertion, including the Veteran's own statements on appeal.

Insofar as the Veteran has argued that he was unaware that he was able to apply for unemployability in October 2006 and that if he would have known he would have stopped working and applied, the Board notes that such evidence does not indicate that the Veteran was unemployable (i.e., precluded from substantially gainful employment as a result of his service-connected disabilities) at that time.  In fact, as the record and the Veteran have clearly indicated, he was able to continue in full-time employment with USPS at a substantially gainful rate until November 18, 2011.

As to the Veteran's statements that he would have retired earlier if he had known to file for TDIU, the Board notes that TDIU is not another form of early retirement, and that TDIU is not assigned just because the Veteran does not wish to work and/or is not able to find a job.  The sole consideration is whether the functional impairments of his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment, without regard to age or nonservice-connected disabilities.  As indicated above, the Board finds that the Veteran was clearly able to engage in full-time employment until November 18, 2011, as he has indicated on his May 2012 VA Form 21-8940.

Finally, as to the Veteran's statements that he had to leave work early or miss work altogether as a result of his disabilities, the Board notes that the Veteran does not specify which disabilities he is alluding to in that statement and it is unclear whether the Veteran's statements were in reference to solely his service-connected disabilities.  Nevertheless, the Board notes that merely missing some hours or days of work is not the equivalent of being precluded from substantially gainful employment.  The policy behind providing the Veteran disability compensation benefits is to compensate the Veteran for his functional impairment of his service-connected disabilities, including lost time in employment.  Therefore, merely missing work as a result of his service-connected disabilities without being precluded from employment altogether is reflected in the Veteran's assigned disability evaluations.  The Veteran's functional impairment due to his service-connected disabilities that results in an absence from work is specifically contemplated in his disability evaluations.  

In short, the Board again reiterates that the Veteran is very clear in his VA Form 21-8940 that he became too disabled to work as a result of his service-connected disabilities on November 18, 2011, which is the last date of substantially gainful employment with USPS.  Regardless of whether the Veteran would have taken an earlier retirement date or whether he lost some time at work, the evidence does not demonstrate the Veteran was precluded from substantially gainful employment as a result of his service-connected disabilities prior to November 18, 2011.  In fact, the Veteran is shown to have full-time employment up until that date.

Accordingly, an effective date prior to November 18, 2011 for the award of TDIU must be denied.  See 38 C.F.R. §§ 3.102, 3.400, 4.16.  In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not helpful.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An effective date prior to November 18, 2011, for the award of TDIU, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


